In a support proceeding pursuant to Family Court Act article 4, the husband appeals from an order of the Family Court, Suffolk County (Hoffmann, J.), dated May 5, 2010, which denied his objections to an order of the same court (Joseph-Cherry, 5. M.), dated March 8, 2010, which, after a hearing, granted the wife’s petition for awards of child support and spousal support.
Ordered that the order is affirmed, with costs.
Contrary to the husband’s contention, the Family Court properly denied his objections to the Support Magistrate’s order. The record supports the Support Magistrate’s determination that the parties’ son was not emancipated. A parent is obligated to support his or her child until the age of 21 (see Family Ct Act § 413) unless the child becomes emancipated, which occurs once the child becomes economically independent through employment and is self-supporting (see Matter of Thomas B. v Lydia D., 69 AD3d 24 [2009]). In the present case, although the parties’ son worked full-time, paid for his own car insurance, and paid for his own cell phone, the fact that his mother still paid for his food, shelter, clothing, and health and dental insurance, demonstrates that he was not economically independent of his parents (see Matter of Thomas B. v Lydia D., 69 AD3d 24 [2009]; Matter of Bogin v Goodrich, 265 AD2d 779 [1999]; cf. *1189Matter of Lowe v Lowe, 67 AD3d 682 [2009]; Matter of Fortunato v Fortunato, 242 AD2d 720 [1997]).
The award of $200 per month is a fair and reasonable sum for the support of the wife based on her needs and the husband’s means (see Matter of Nisita v Nisita, 81 AD3d 832 [2011]; Matter of Shreffler v Shreffler, 283 AD2d 679 [2001]; Polite v Polite, 127 AD2d 465 [1987]). Mastro, J.P., Belen, Sgroi and Miller, JJ., concur.